POLEN, J.,
concurring specially.
I agree with the majority’s reversal, but write separately to address another issue raised. When the jury retired to deliberate, the trial court, over protests from both sides2, allowed the jury to have the written instructions that had portions crossed out. These instructions were not made part of the record, so we cannot determine if the parts crossed out were still readable, and thus may have caused juror confusion. See Santana v. State, 548 So.2d 293 (Fla. 4th DCA 1989).
Because the ease is to be retried, the court should allow into the jury room only instructions as given, without cross-outs of inapplicable portions of the standard (or special) instructions.

. The stale now argues this issue was not preserved. Although it is not the basis for our reversal, I would hold it was sufficiently preserved.